Motion by defendant (1) for leave, pursuant to subdivision 2 of section 149 of the Judiciary Law, to have his motion to dismiss indictment heard at a term of this court; (2) upon the granting of such leave, (a) to dismiss the indictment and (b) for a trial order of dismissal as- to Counts Nos. 1, 2, 5, 6 and 7; and (3) to permit oral argument of the motion on behalf of defendant. Motion referred to Mr. Justice Shapiro. Hopkins, Acting P. J., Martuscello, Brennan, Benjamin and Munder, JJ., concur. Upon referral of the motion to Mr. Justice Shapiro, the said Justice denies the application for leave to have the motion to dismiss the indictment heard at a term of this court, without consideration of the merits, on the ground that the matter should be appropriately considered in the first instance at the Extraordinary Special Term.